DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/521,615 filed on November 08, 2021, which is a CON of 16/921,887 (US 11,197,257 B2), which is a CON of 15/656,520 (Abandoned), which is also a CON of 15/367,028 (US 10,517,056 B2). Claims 1-7 are subject to examination.

Claim Objections
3.	The following claims are objected to because of the following informalities: 
	in claim 3 “reports information” (line 2) should be replaced with “reports and information”; 
	in claim 4 “the database entity” (line 5) should be replaced with “a database entity”; and
in claims 5-7 “claim 14, wherein” (line 1) should be replaced with “claim 4, wherein”. Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11 and 14-17 respectively of US Patent No. 11,197,257 B2.

Claim 1 of Instant Application
Claim 1 of Patented Application
A networked product-display system comprising: a first communications network: multiple wireless nodes that display one or more products, communicate through the first communications network with an aggregator entity, and send event information to the aggregator entity; and multiple computational entities that communicate through a second communications network, the aggregator entity using the event information, a planogram of display locations within a retail establishment, and accesses information provided by the multiple component entities to control the product-display system, generate security alarms, control display of products, monitor displayed products. and transfer information to a global-view entity for provision to remote organizations and entities.
A networked product-display system comprising: a first wireless communications network; multiple wireless nodes that display one or more products, communicate through the first wireless communications network with an aggregator entity and send event information to the aggregator entity; a second communications network; and multiple computational entities, each running on one or more computer systems, that communicate through the second communications network, including a global-view entity, an access-control entity, an identification entity, a database entity, a planogram that includes representations of display locations within a retail establishment and indications of products displayed at the display locations, wherein the aggregator entity uses the event information, the planogram, and accesses information provided by the access-control entity, identification entity, and database entity to control the product-display system, generate security alarms, control display of products, monitor displayed products, and transfer information to the global-view entity for provision to remote organizations and entities.




Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a system. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.

6.	Claims 2-7 of the Instant Application and claims 2, 11 and 14-17 respectively of the Patented Application recite similar limitations.

Reason for Allowance
7.	Regarding claim 1, prior art of records fails to teach or suggest the aggregator entity using the event information, a planogram of display locations within a retail establishment, and accesses information provided by the multiple component entities to control the product-display system, generate security alarms, control display of products, monitor displayed products. and transfer information to a global-view entity for provision to remote organizations and entities.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
I. Grant (US 2016/0239796 A1) discloses monitoring merchandise in Figure 1.
II. You (US 2016/0147390 A1) discloses displaying image in Figure 4.
III. Kim (US 2016/0105359 A1) discloses mesh networking in Figure 1.
IV. Shafer (US 2014/0351098 A1) discloses retail product tracking in Figure 1.
V. Wheeler (US 2014/0159898 A1) discloses displaying devices in Figure 1.
VI. Moock (US 2013/0268316 A1) discloses tracking merchandise in Figure 1.
VII. Thomas (US 2007/0221726 A1) discloses registering devices in Figure 1.

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633